DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 8/12/21.  Claims 1, 4, 6, 7, 8, 9, 12-15, and 17-20 have been amended.  Claims 2-3, and 16 have been canceled.  Claims 1, 4-15, and 17-20 are pending and an action on the merits is as follows.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/373, 365 (reference application). Although the claims at issue are not identical, they are not the claims are obviously found and implied in the instant application.
For instant claim 1 of the pending application is obvious in view of claim 1 of US application No. 16/373, 365 as shown below.
Claim 1 of the pending application recites the following limitations:  A method of integrating a loyalty program associated with a merchant loyalty card of a customer with a payment card of the customer, the method comprising: sending, by a merchant terminal, a payment transaction request to a server system associated with a payment network, the payment transaction request comprising a payment transaction amount to be paid to a merchant account from an issuer account of the customer and a consumer identifier linked to the loyalty program associated with the merchant loyalty card; receiving, by the merchant terminal, a notification comprising a payment transaction approval message and a machine-readable script through the payment network, the machine- readable script at least comprising the consumer identifier and executable by the merchant terminal; and storing, by the merchant terminal, the consumer identifier with existing customer data in the payment card of the customer by executing the machine-readable script thereby integrating the loyalty program with the payment card.
Whereas in claim 1 of US Application No. 16/373, 365, the applicant claimed the following: A method of integrating a loyalty program associated with a merchant loyalty card of a customer with a payment card of the customer, the method comprising: sending, by a merchant terminal, a payment transaction request to a server system associated with a payment network, the payment transaction request comprising a payment transaction amount to be paid to a merchant account from an issuer account of 
The instant clams obviously encompass the claimed invention of US Application No. 16/373, 365 and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 1 -20 of the application in light of the specification, the Examiner finds that claims 1 -20 merely recites and obvious variant of the invention already allowed in claims 1 -20 of US Application No. 16/373, 365.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The correspondence of the claims is as follows:
Claim 1 of the instant application corresponds to claim 1 of US Application No. 16/373, 365.
Claim 2 of the instant application corresponds to claim 2 of US Application No. 16/373, 365.
Claim 3 of the instant application corresponds to claim 3 of US Application No. 16/373, 365.

Claim 5 of the instant application corresponds to claim 5 of US Application No. 16/373, 365.
Claim 6 of the instant application corresponds to claim 6 of US Application No. 16/373, 365.
Claim 7 of the instant application corresponds to claim 7 of US Application No. 16/373, 365.
Claim 8 of the instant application corresponds to claim 8 of US Application No. 16/373, 365.
Claim 9 of the instant application corresponds to claim 9 of US Application No. 16/373, 365.
Claim 10 of the instant application corresponds to claim 10 of US Application No. 16/373, 365.
Claim 11 of the instant application corresponds to claim 11 of US Application No. 16/373, 365.
Claim 12 of the instant application corresponds to claim 12 of US Application No. 16/373, 365.
Claim 13 of the instant application corresponds to claim 13 of US Application No. 16/373, 365.
Claim 14 of the instant application corresponds to claim 14 of US Application No. 16/373, 365.

Claim 16 of the instant application corresponds to claim 16 of US Application No. 16/373, 365.
Claim 17 of the instant application corresponds to claim 17 of US Application No. 16/373, 365.
Claim 18 of the instant application corresponds to claim 18 of US Application No. 16/373, 365.
Claim 19 of the instant application corresponds to claim 19 of US Application No. 16/373, 365.
Claim 20 of the instant application corresponds to claim 20 of US Application No. 16/373, 365.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 8-10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Patent No.  6, 549, 912   cited in previous action in view of Kawan US Publication No. 2002/0065712.
Re Claim 1, Chen discloses a method of integrating a loyalty program associated with a merchant loyalty card of a customer with a chip enabled payment card of the customer, the method comprising:
 sending, by a merchant terminal during a payment transaction between a merchant and a customer, a payment transaction request ( purchase request) to a server system associated with a payment network, the payment transaction request comprising a payment transaction amount   ( purchase of good or services) to be paid to a merchant account from an issuer account of the customer, a merchant identifier (MID ) of the loyalty program associated with a merchant loyalty card  and a consumer identifier ( Column 6, lines 4-12; Customer loyalty number identifies the customer; Column 18,lines 19-26 and 29-37 )  linked to the loyalty program associated with the merchant loyalty card; (, ; information is transmitted from smartcard through a loyalty operator terminal via communication network to issuer) 
 script is executable by the merchant terminal (Column 18, lines 41-44; Figs. 6 and 7); 
Chen fails to disclose executing, by the merchant terminal, the machine-readable script resulting in storing the consumer identifier and the MID with existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
Kawan discloses executing, by the merchant terminal, the machine-readable script resulting in storing the consumer identifier and the MID with existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card (P12).
Given the teachings of Kawan it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the teachings of Chen with executing, by the merchant terminal, the machine-readable script resulting in storing the consumer identifier and the MID with existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
Doing so would improve the interaction with the loyalty program by providing a loyalty program with performs loyalty updates as an automatic function of the smart card itself at the merchant terminal that can be inexpensively integrated and controlled by local merchants (P5). 

Re Claim 4, Chen and Kawan discloses the method as claimed in claim 1, and Chen discloses: detecting, by the merchant terminal, the loyalty program integrated with the chip enabled payment card of the customer (Column 17,lines 6-8); and upon detection of the loyalty program integrated with the payment card, awarding loyalty points to the loyalty program integrated with the payment card based on one or more pre-defined rules for awarding the loyalty points, the loyalty points awarded upon receiving 42Docket No.: P05370-US-CIP (MOT .688X) the notification comprising the payment transaction approval message from the server system (Column 17, lines 37-41).  
Re Claim 5, Chen and Kawan discloses the method as claimed in claim 4, and Chen discloses wherein awarding the loyalty points further comprises, awarding the loyalty points based on payment transactions performed by the customer with a merchant offering the merchant loyalty card or one or more partner merchants of the merchant (Column 13, lines 32-35).  
Re Claim 6, Chen and Kawan discloses the method as claimed in claim 5, and Chen discloses wherein awarding the loyalty points further comprises, facilitating redemption of the loyalty points by the customer when the customer uses the chip enabled payment card in making future payment transactions with the merchant offering the merchant loyalty card or with the one or more partner merchants (Column 13, lines 32-35).  
Re Claim 8, Chen  and Kawan discloses the method as claimed in claim 1, and Chen discloses : sending by a merchant terminal , a loyalty program modification request to the server system through the payment network, the loyalty program 
Re Claim 9, Chen discloses a merchant terminal for integrating a loyalty program associated with a merchant loyalty card of a customer with a chip enabled payment card of the customer, the merchant terminal comprising: a memory comprising stored instructions; and at least one processor, configured to execute the stored instructions to cause the merchant terminal to: 
send, during a payment transaction between a merchant and a customer,  a payment transaction request to a server system associated with a payment network, the payment transaction request comprising a payment transaction amount (purchase of good or services) to be paid to a merchant account from an issuer account of the customer, a merchant identifier (MID) of the loyalty program associated with a merchant loyalty card  and a consumer identifier linked ( Column 6, lines 4-12; Customer loyalty number identifies the customer )   to the loyalty program associated with the merchant loyalty card (Column 18, lines 29-37); 
receive  a notification comprising one of  a payment transaction approval message  or a decline and a machine-readable script  from the server system through 
Chen fails to disclose executing the machine –readable script resulting in storing the consumer identifier and the MID with existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
However Kawan discloses executing the machine –readable script resulting in storing the consumer identifier and the MID with existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card (P12).
Given the teachings of Kawan it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the teachings of Chen with executing the machine –readable script resulting in storing the consumer identifier and the MID with existing customer data in the chip enabled payment card of the customer thereby integrating the loyalty program with the chip enabled payment card.
Doing so would improve the  interaction with the loyalty program by providing a loyalty program with performs loyalty updates as an automatic function of the smart card itself at the merchant terminal that can be inexpensively integrated and controlled by local merchants (P5). 


Re Claim 12, Chen  and Kawan discloses the merchant terminal as claimed in claim 9,  and Kawan discloses wherein the merchant terminal is further caused to: detect the loyalty program integrated with the chip enabled  payment card of the customer (Column 17,lines 6-8); and  44Docket No.: P05370-US-CIP (MOT .688X) upon detection of the loyalty program integrated with the chip enabled payment card, award loyalty points to the loyalty program integrated with the payment card based on pre-defined criteria for awarding the loyalty points, the loyalty points awarded upon receiving the notification comprising the payment transaction approval message from the server system (Column 17, lines 37-41).    
Re Claim 13, Chen and Kawan discloses the merchant terminal as claimed in claim 12, and Chen discloses wherein for awarding the loyalty points to the loyalty program integrated with the chip enabled payment card, the merchant terminal is caused to award the loyalty points based on payment transactions performed by the customer with a merchant offering the merchant loyalty card and one or more partner merchants (Column 13, lines 32-35).  
Re Claim 14, Chen and Kawan discloses the merchant terminal as claimed in claim 13, and Chen discloses wherein the merchant terminal is further caused to facilitate redemption of the loyalty points by the customer when the customer uses the chip enabled payment card in making future transactions with the merchant offering the 
Re Claim 15, Chen discloses a method for integrating a loyalty program associated with a merchant loyalty card of a customer with a chip enabled payment card of the customer, the method comprising: 
receiving, by an issuer server, a payment transaction request comprising a payment transaction amount (purchase of good or services)  to be paid to a merchant account from an issuer account of the customer,  a merchant identifier (MID) of the loyalty program associated with a merchant loyalty card  and a consumer identifier linked ( Column 6, lines 4-12; Customer loyalty number identifies the customer )   to the loyalty program associated with the merchant loyalty card(Fig. 2A and 7; Column 6 lines 37-39; column 13,lines 30-35, Column 16,lines 49-51 and Column 17,lines 8-10  ); verifying, by the issuer server, the authenticity of the consumer identifier and the MID (Column 18,lines 19-26 and 29-37; generating, by the issuer server, a machine-readable script comprising instructions encoding  the consumer identifier and the MID, the machine-readable script executable at a merchant terminal  (column 18,lines 19-26 and lines 29-31) ; and sending, by the issuer server, a notification comprising one of  a payment transaction approval message or a decline message  and the machine-readable script through the payment network to the merchant terminal (Column 14, lines 18-23, Column 18,  lines 41-44; figs. 6 and 7).
Chen fails to disclose the merchant terminal executes the machine-readable script to store the consumer identifier and the MID with existing customer data in the 
However Kawan discloses the merchant terminal executes the machine-readable script to store the consumer identifier and the MID with existing customer data in the payment card of the customer thereby integrating the loyalty with the chip enabled payment card (P12).
Given the teachings of Kawan it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify the teachings of Chen with the merchant terminal executes the machine-readable script to store the consumer identifier and the MID with existing customer data in the payment card of the customer thereby integrating the loyalty with the chip enabled payment card.
Doing so would improve the  interaction with the loyalty program by providing a loyalty program with performs loyalty updates as an automatic function of the smart card itself at the merchant terminal that can be inexpensively integrated and controlled by local merchants (P5). 
Re Claim 17, Chen and Kawan discloses the method as claimed in claim 15, and Chen discloses wherein generating  the machine-readable script further comprises generating by the issuer server,  the machine-readable script upon identification of an association of the merchant and the loyalty program using the merchant identifier and the consumer identifier (Column 10, lines 25-29).  
Re Claim 19, Chen and Kawan discloses the method as claimed in claim 15, and Chen discloses  sending, by the issuer server a modification script executable at the merchant terminal to modify an existing loyalty program integrated with the payment 
Re Claim 20, Chen and Kawan  discloses the method as claimed in claim 15,  and Chen discloses wherein sending , by the issuer server, e notification further comprises sending the notification through the payment network to the merchant terminal which sends the payment transaction request among a plurality of merchant terminals connected to the payment network and facilitating execution of the machine-readable script by the merchant terminal which sends the payment transaction request (column 20, lines 9-16).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US Patent No. 6, 549, 912 cited in previous action in view of Kawan US Publication No. 2002/0065712 as applied to claim 1 and 15 above and further in view of  Spaeth et al. US Publication No. 2004/0054591 cited in previous action.
Re Claim 7, Chen and Kwan discloses the method as claimed in claim 1.
Chen and Kawan  fails to disclose  sending by a merchant terminal,  a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the consumer identifier linked to an existing loyalty program integrated with the chip enabled  payment card of the customer; receiving by the merchant terminal a deactivation script generated at the server system, the deactivation script comprising instructions for erasing the consumer identifier stored in the chip enabled  payment card; and executing by the merchant terminal,  the  
Spaeth discloses sending by a merchant terminal,  a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the consumer identifier linked to an existing loyalty program integrated with the chip enabled  payment card of the customer (P38); receiving by the merchant terminal a deactivation script generated at the server system, the deactivation script comprising instructions for erasing the consumer identifier stored in the chip enabled  payment card (P49); and executing by the merchant terminal,  the  deactivation script resulting in deleting the existing loyalty program from the chip enabled  payment card of the customer (P41).  
Given the teachings of Spaeth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen as modified by Kawan with  sending by a merchant terminal,  a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the consumer identifier linked to an existing loyalty program integrated with the chip enabled  payment card of the customer; receiving by the merchant terminal a deactivation script generated at the server system, the deactivation script comprising instructions for erasing the consumer identifier stored in the chip enabled  payment card; and executing by the merchant terminal,  the  deactivation script resulting in deleting the existing loyalty program from the chip enabled  payment card of the customer.  

Re Claim 18, Chen and Kawan discloses the method as claimed in claim 15, but fails to disclose sending by the issuer server a deactivation script executable at the merchant terminal to deactivate an existing loyalty program integrated with the chip enabled payment card upon receiving a deactivation request from the merchant terminal through the payment network.  
Spaeth discloses sending by a merchant terminal,  a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the consumer identifier linked to an existing loyalty program integrated with the chip enabled  payment card of the customer; receiving by the merchant terminal a deactivation script generated at the server system, the deactivation script comprising instructions for erasing the consumer identifier stored in the chip enabled  payment card; and executing by the merchant terminal,  the  deactivation script resulting in deleting the existing loyalty program from the chip enabled  payment card of the customer (P41).  
Given the teachings of Spaeth it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen as modified by Kawan  with   sending by a merchant terminal,  a loyalty program deactivation request to the server system through the payment network, the loyalty program deactivation request comprising the consumer identifier linked to an existing loyalty program integrated with the chip enabled  payment card of the customer; receiving by the merchant terminal a deactivation script generated at the server system, 
Doing so would provide a system for facilitating changing of a consumer’s participation status in a loyalty program (P7).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made Final. 

Conclusion
The following reference is cited but not relied upon:
Postrel discloses  a multi-function card such as a smart card, usable by a consumer for one or more functions such as a debit card, credit card, medical care, insurance card, club card, check card, or a loyalty card for use in a customer loyalty programs, and in particular to such programs that allow users to earn, barter, trade, manage and/or redeem reward points and other types of value (such as reward points obtained from bank-issued credit card programs 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887